Citation Nr: 1455821	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  07-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a right ankle disability.

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

REMAND

The Board notes at the onset, the Veteran requested a hearing at his local VA office in his December 2009 substantive appeal.  He later clarified in a December 2009 correspondence that he was requesting either a Video Conference Hearing "VCH" or a Travel Board Hearing "TBH," whichever was the most expeditious.  In December 2010 in a conversation documented by the RO, the Veteran requested that a "video hearing" be scheduled.  In March 2011 VA received correspondence from the Veteran that he will attend the Video Conference hearing that had been scheduled for April 2011.  A May 20, 2011 Report of General Information records that the Veteran contacted VA and "request[ed] the status of the appeal being rescheduled."  The Veteran further stated that while he was at the RO for the scheduled hearing the building was evacuated due to a fire alarm and his hearing was cancelled.  In the same Report of General Information, a VA employee records that "VACOLS reflected a rescheduling of the appeal, but [the VA employee was] unable to determine status."  Following this report, a Decision Review Officer's (DRO's) undated email provides evidence that the RO was confused about the rescheduling of the appeal.  The DRO writes:

I need you to check to see who was the judge for the April 20, 2011 BVA hearings at the Los Angeles RO and see whether a transcript is on file for the veteran, [...].  The hearing was from a BVA remand.    I show the veteran having reported but he contends that because of a fire drill, his hearing was cancelled.  He is seeking a reschedule. (Emphasis added).

Following this correspondence, the Veteran contacted VA again and stated that he was still waiting for notification for a rescheduled video hearing.  He further stated that he was "worried that his appeal ha[d] been moved to the back of the docket line because [...] his video hearing was not held due to a fire drill at the RO."  The report ends with a VA official asking for a letter with a reschedule hearing date or at least a tentative date to be dispatched.  There is no evidence to establish that this was accomplished.  

Instead, in September 2011, a Board decision was issued which stated only that the Veteran "failed to report for a Board hearing in April 2011," but did not address whether the Veteran had shown good cause for his absence.  This Board decision denied the Veteran's claims for service connection for a right knee disorder, a low back disorder, a right hip disorder; remanded the Veteran's claim for service connection for a right eye disorder, a right ankle disorder, and a right foot disorder; and reopened and remanded the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  Following this decision in October 2013, the Board denied the Veteran's now reopened claim for service connection for PTSD and again remanded his service connection claims for a right eye disorder, a right ankle disorder, and a right foot disorder.  The AMC then granted the Veteran's right foot disorder in a December 2013 rating decision.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person or in this case by Video Conference.  Here, the Veteran indicated that the he had shown up and the hearing was cancelled due to a fire drill at the Regional Office.  The record corroborates his statement as the undated RO correspondence provides evidence that he appeared at the RO at the specified date.  There is no evidence that his hearing was ever re-scheduled or that he withdrew his hearing request. Therefore, a remand to the RO is required to reschedule the Veteran for a Video Conference hearing before a Veterans Law Judge.  The Board recognizes that several of the Veteran's service connection claims have been denied since the confusion regarding the April 2011 hearing that was scheduled; the RO is alerted that if the Veteran appears for a rescheduled video conference hearing the portions of the Board's September 2011 and October 2013 decisions that denied his claims for service connection for a right knee disorder, a low back disorder, a right hip disorder, and PTSD, will be vacated, and the claims re-adjudicated by the Veterans Law Judge who conducts the hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Video Conference hearing before the Board, with appropriate notification to the Veteran and any representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

2. The RO is alerted that if the Veteran appears for his rescheduled Video Conference hearing the portions of the Board's September 2011 and October 2013 decisions that denied his claims for service connection for a right knee disorder, a low back disorder, a right hip disorder, and PTSD, will be vacated, and the claims adjudicated by the Veterans Law Judge who conducts the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).    

	



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


